DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II (Claims 7-20), Species A, Species S2, Species T3, Species R2 in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.  Applicant alleges that claims 7-13 and 15-20 read on the selected species.  However:
Claim 9 recites that the vapor bypass has an outlet at a middle of the condenser, which is drawn to Figure 2 and non-elected species B;
Claim 10 recites that the vapor bypass has an inlet in a middle of the condenser, which is drawn to Figure 3 and non-elected species C;
Claim 15 is dependent upon withdrawn claim 9;
Claim 16 recites electrical heaters on the liquid return line, which is drawn to non-elected species R1;
Claim 18 recites a gas-loaded heat pipe as the thermal connection, which is drawn to non-elected species D;
Claim 19 recites an electrical heater on the heat pipe, which is drawn to non-elected species D.
Accordingly, Claims 9, 10, 15, 16, 18, and 19 are further withdrawn from consideration as being directed towards non-elected species.

Status of Claims
The status of the claims as filed in the reply dated 1/18/2022 are as follows: 
Claims 1-20 are pending;
Claims 1-6, 9, 10, 14, 15, 16, 18, and 19 are withdrawn from consideration, without traverse;
Claims 7, 8, 11-13, 17, and 20 are being examined.

Drawings
The drawings are objected to because: 
Figures 1-4 are fuzzy and contain poor line quality, rendering them difficult to comprehend (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”);
Figures 1-4, the lead lines don’t terminate at the reference character. Additionally, the labels for the reference characters have additional lead lines.  Each reference character should only have a single lead line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it refers to the purported merits (i.e. stabilizing LHP thermal operation, etc.) and speculative application of the invention (i.e. last sentence).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, no claim limitations invoke 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11-13, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stabilized” in claim 7 line 1 is a relative term which renders the claim indefinite. The term “stabilized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what operational condition is required in order to be considered “stabilized”.
Claim 7 line 2 recites “a two-phase loop heat pipe capillary evaporator”.  It is unclear if the limitation is implying that the heat pipe has a capillary structure, the capillary structure is in the evaporator, or that the evaporator is formed entirely of a capillary.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “a two-phase loop heat pipe comprising an evaporator, wherein the evaporator contains a capillary structure”.
Claim 7 line 6 recites “a thermally-controlled thermal connection of vapor bypass housing to the condenser”.  It is unclear if this limitation should read as “of a vapor bypass housing” or “of the vapor bypass housing”.  Further, it is unclear if the vapor bypass housing is the same structure as the vapor bypass recited in claim 7 lines 4-5, or a separate housing structure.  If the vapor bypass housing is the same structure as recited in claim 7 lines 4-5, it is then further unclear what is considered a “housing” when the vapor bypass is merely illustrated as a single pipe.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, the limitation has been interpreted as “a thermally-controlled thermal connection of an exterior of the vapor bypass to the condenser”.
Claim 7 line 7 recites “for cold-biasing”.  It is unclear as to what this limitation means and how it functions.  Does this mean the thermally-controlled connection transfers heat from the condenser to the bypass conduit (thereby cooling the condenser and heating the bypass conduit) or does the thermally-controlled connection transfers heat from the vapor bypass conduit to the condenser (thereby cooling the bypass conduit and heating the condenser)? Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.
Claim 7 line 8 recites “a thermal controller regulating a temperature of the bypass housing”.  It is unclear if this thermal controller is related to the “thermally-controlled” of claim 7 line 6 or a separate controller unrelated to the “thermally controlled thermal connection”. Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.
The term “small diameter tubing” in claims 8-12 is a relative term which renders the claim indefinite. The term “small diameter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what specific diameter size is required in order to read on the limitation of “small diameter”.
Claim 12 recites the term “its”, wherein it is unclear which previous structure the term is specifically referring back to.
Claim 13 line 1 recites “thermal straps between the bypass housing and the condenser plate to cold-bias the bypass housing”.  However, Claim 7 line 6 recites “a thermally-controlled thermal connection of vapor bypass housing to the condenser”.  It is therefore unclear if the thermal straps of claim 13 are a further limitation of the thermally controlled thermal connection of claim 7, or if the thermal straps are an additional structure to the thermally controlled thermal connection of claim 7.   Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.  For examination purposes, the thermal straps will be interpreted as a further definition of the thermally controlled thermal connections of claim 7.
Claim 13 recites the limitation "the condenser plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the liquid return line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 line 3 recites “to reservoir”.  It is unclear if this term is being used as a verb or as a noun.  Stated another way, is the limitation of “cooling of the liquid flow to reservoir” meaning that the liquid flow is condensed to a liquid reservoir at the thermal electrical cooler, or rather that there is a separate reservoir structure that the cooled liquid then flows into.  Since the metes and bounds of the limitations cannot be ascertained, the claim is indefinite.
Claim 20 recites the limitation "the bypass tubing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the term “its”, wherein it is unclear which previous structure the term is specifically referring back to.
The term “high power levels” in claim 20 is a relative term which renders the claim indefinite. The term “high power levels” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what power level is required in order to be considered “high”.
Claim 20 recites “the bypass tubing is corrugated, thereby increasing its dynamic flow resistance specifically at high power levels”.  It is unclear if this limitation is only required at “high” power levels.  Further, it is unclear what power level is referring to.  Is the power level referring to the power of the heat source, to the power of the thermally-controlled thermal connection, or the power of the thermal controller?  Is the dynamic flow resistance referring to the working fluid inside the bypass tubing or to the ambient fluid flowing over the bypass tubing?  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
The remaining claims are rejected as being dependent upon an indefinite claim.  
Additionally, while claims 1-6, 9, 10, 14, 15, 16, 18, and 19 are withdrawn from consideration, the applicant should review the withdrawn claims for similar issues as outlined above (i.e. relative terms, inconsistent claim language, lack of antecedent basis, etc. so that if the claims are rejoined, they are in the proper format).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US2017/0363365A1) in view of Auerbach (US3776304).
Re Claim 7. Aoki teaches a stabilized loop heat pipe (1) comprising:  
a two-phase (i.e. liquid and vapor) loop heat pipe evaporator (2) (Figure 1; Paragraphs 16-21, 51-55); 
a condenser (3) (Figure 1; Paragraph 16, 24-29); 
a vapor bypass (7) joining a vapor transport line (4) near an inlet of the condenser (3) with a liquid transport line (5) at an outlet of the condenser (3) (Figure 1; Paragraph 16, 44-50); and
a thermal controller (H) regulating a temperature of the bypass housing (Figure 1; The heating element “H” will thermally control the temperature of the bypass housing; Paragraph 19-22).  
Aoki fails to specifically teach the evaporator has a capillary structure and a thermally-controlled thermal connection of vapor bypass housing to the condenser for cold biasing.
However, Auerbach teaches a heat pipe (10) comprising an evaporator (18) that has a capillary structure (22) and a thermally-controlled thermal connection (28) of vapor bypass housing (24) to the condenser (20) for cold biasing (Figure 1; Column 2 lines 14-68, Column 3 lines 1-11 and 46-47).
Therefore, in view of Auerbach’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a capillary structure to the evaporator of Aoki in order to facilitate the transport of liquid working fluid to the heat source, as is well understood in the art.  Further, in view of Auerbach's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a thermally-controlled thermal connection of the vapor bypass housing of Aoki to the condenser of Aoki in order to allow for better thermal control of the heat pipe during operation, and in particular allows for the heat pipe to better reach a steady-state operating state (Column 3 lines 46-53).

Re Claim 8. Aoki teaches the vapor bypass comprises a small diameter tubing having an inlet at the vapor transport line near the condenser and an outlet at the liquid return line near the condenser outlet (Figure 1; The bypass pipe 7 appears smaller than the vapor pipe 4 and liquid pipe 5 and is therefore considered small diameter tubing).  
Re Claim 11. Aoki as modified by Auerbach teach the vapor bypass comprises a small diameter tubing, which is completely or partially protected from environmental effects by thermal insulation (Auerbach Column 4 lines 29-32 teaches applying external thermal insulation to the heat pipe).  
Re Claim 12. Aoki teaches the vapor bypass comprises a small diameter tubing, which is completely or partially exposed to environmental effects through thermal radiation from its extended outer surface (Figure 1 illustrates the bypass pipe 7 is exposed to environmental effects. The bypass pipe 7 appears smaller than the vapor pipe 4 and liquid pipe 5 and is therefore considered small diameter tubing).  
Re Claim 13. Aoki as modified by Auerbach teach thermal straps (28 of Auerbach) between the bypass housing and the condenser plate to cold-bias the bypass housing, thereby partially condensing vapor inside the bypass tubing (Aoki Figure 1; Auerbach Figure 1; Column 2 lines 14-68, Column 3 lines 1-11 and 46-47).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US2017/0363365A1) in view of Auerbach (US3776304) and in further view of Spulveda (US2012/0198859A1).
Re Claim 17. Aoki teaches the liquid return line (5, Figure 1), but fails to specifically teach thermal electrical coolers installed on the liquid return line to provide cooling of the liquid flow to reservoir in order to compensate for the environmental heating of the liquid transport line and reservoir.  
However, Sepulveda teaches thermal electrical coolers (90) installed on the liquid return line (50) to provide cooling of the liquid flow to reservoir (20) in order to compensate for the environmental heating of the liquid transport line and reservoir (Figure 1; Paragraphs 16, 26-28, 33-35, 53-55, 61-63).  
Therefore, in view of Sepulveda 's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add thermal electrical coolers on the liquid return line of Aoki in order to compensate for the environmental heating of the liquid transport line and reservoir (Sepulveda Paragraphs 16, 33-35, 53-55).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US2017/0363365A1) in view of Auerbach (US3776304) and in further view of Maidanik (US4515209).
Re Claim 20. Aoki teaches the bypass tubing (7) (Figure 1) but fails to specifically teach the bypass tubing is corrugated, thereby increasing its dynamic flow resistance specifically at high power levels.
However, Maidanik teaches the bypass tubing is corrugated (24) (Figure 4; Column 11 lines 49-53).  Maidanik teaches the benefit of the corrugated tubing is to allow ease of assembly (Column 11 lines 49-53).
Therefore, in view of Maidanik’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add corrugations to the bypass pipe of Aoki in order to allow for ease of assembly (Maidanik Column 11 lines 49-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763